DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 4, 2020 in which claims 1, 3-7, and 12-18 have been amended.  Therefore, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:

receive, by the secure ledger network, a request to validate a smart contract that allows a user to input criterion which will be executed at the occurrence of a condition for a transaction involving the distribution of the virtual currency, wherein an execution of the transaction comprises: 
receiving, by the secure ledger network, a request to approve an exchange rate for at least one virtual currency token in terms of FIAT currency; 
validating the exchange rate; 
updating a secure ledger maintained by the secure ledger network with the smart contract; 
the smart contract further configured with criterion to determine a percentage of tokens to be released comprising an initial criterion regarding the floating of the virtual currency 
based on (i) a passage of time, (ii) a maximum sale amount and (iii) an increase in the price of a token for a sustained period, 
subsequent criterion based on (i) a certain time period, (ii) a limited amount of time, and (iii) a minimum price increase over a prior raise, 
wherein a blockchain stores a list of transactions as a distributed electronic ledger for recording transactions between source identifiers and destination identifiers, and releases cryptocurrency tokens using a predetermined algorithm programmed onto the blockchain; 

THE LIMITATIONS OF 
receiving a request to validate a contract that allows a user to input criterion which will be executed at the occurrence of a condition for a transaction involving the distribution of currency, wherein an execution of the transaction comprises: 
receiving a request to approve an exchange rate for at least one currency token in terms of FIAT currency; 
validating the exchange rate; 
updating a secure ledger with the contract; 
the contract further configured with criterion to determine a percentage of tokens to be released comprising an initial criterion regarding the floating of the currency 
based on (i) a passage of time, (ii) a maximum sale amount and (iii) an increase in the price of a token for a sustained period, 
subsequent criterion based on (i) a certain time period, (ii) a limited amount of time, and (iii) a minimum price increase over a prior raise, 
storing a list of transactions as a distributed ledger for recording transactions between source identifiers and destination identifiers, and releases currency tokens; 
executing the contract, and updating the secure ledger about the transaction; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “node”, 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “node”, “processor”, and “memory”, to perform the “receiving”, “validating”, “updating”, and “executing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “validating”, “updating”, and “executing” 
Dependent claims 2-10 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-10 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 12:
Claim 12 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 12 recites the limitations of:
limiting the number of virtual currency tokens available to float; 
determining an initial amount of virtual currency tokens to float; 
programming a smart contract with criterion comprising additional amount of tokens to float; and 

THE LIMITATIONS OF 
limiting the number of currency tokens available to float; 
determining an initial amount of currency tokens to float; 
programming a contract with criterion comprising additional amount of tokens to float; and 
recording the contract accessible by the public; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “network”, language; “limiting”, “determining”, “programming”, and “recording” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “network”, to perform the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “limiting”, “determining”, “programming”, and “recording” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 11-20 further define the abstract idea that is present in their respective independent claim 12, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the 

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hertzog, U.S. Patent Application Publication Number 2020/0027067; in view of Lui, U.S. Patent Application Publication Number 2019/0311352; and in view of tZERO, Non Patent Literature March 1, 2018.
As per claim 1, 
Hertzog explicitly teaches:  

	receiving, by the secure ledger network, a request to approve an exchange rate for at least one virtual currency token in terms of FIAT currency; (Hertzog at paras. 285-287) (" receiving, by the blockchain network a request to perform a transaction according to the smart contract; the transaction may include exchanging the token by another token; validating the request; and if the request is validated that performing the transaction, updating a certain block of the blockchain with the transaction and distributing the certain block of the blockchain.")
	validating the exchange rate; (Hertzog at paras. 285-287) (" receiving, by the blockchain network a request to perform a transaction according to the smart contract; the transaction may include exchanging the token by another token; validating the 
	updating a secure ledger maintained by the secure ledger network with the smart contract; (Hertzog at paras. 285-287) (" receiving, by the blockchain network a request to perform a transaction according to the smart contract; the transaction may include exchanging the token by another token; validating the request; and if the request is validated that performing the transaction, updating a certain block of the blockchain with the transaction and distributing the certain block of the blockchain.")

Hertzog does not explicitly teach the following, however, Lui does explicitly teach:  
	the smart contract further configured with criterion to determine a percentage of tokens to be released comprising an initial criterion regarding the floating of the virtual currency (Lui at paras. 24-27) ("In accordance to one embodiment, the token pricing function 305 is executed to set the cryptocurrency token price, wherein the pricing function takes as input the determined economic value, from the valuation of the economic value of the backing assets 303, of the backing asset, the cryptocurrency holding entity's economic ownership in the backing asset, and a selected quote currency. In one embodiment, the one or more of the computing devices and servers 202 are further configured to render a GUI for displaying the token and receiving user input on quote currency selection, and to execute the pricing function.")
	wherein a blockchain stores a list of transactions as a distributed electronic ledger for recording transactions between source identifiers and destination identifiers, 
	executing the smart contract, and updating the secure ledger about the transaction.  (Lui 20190311352 at paras. 24-27) ("In the case where the ICO is for a brand-new cryptocurrency, the computing devices and servers 202 and databases 203 are configured to allocate computing and data storage resources and communicate with the nodes 204 with instructions to create, instantiate, and maintain a separate blockchain. The computing devices and servers 202 are further configured to initiate the ICO event by sending electronic messages (e.g. email, instant messages, etc.) to a list of subscriber computing devices notifying the offer start time and end time, token price, and subscription criteria; receiving, via data exchange communications from the subscriber computing devices, token subscription requests during the time period as specified by the offer start time and end time. At the end of the closing of the ICO offer time period, the computing devices and servers 202 determine if the fund-raising goal is met and compute the number of tokens to be created based on the subscription requests received. If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of the cryptocurrency of the ICO the new blocks corresponding to the subscribed and issued tokens.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog and Lui to provide a system to secure and valuate an asset used in backing the cryptocurrency during Token Sale and thereafter, to systematically set the prices and exchange rates with fiat currencies and with other cryptocurrencies in relation to their underlying assets' changing values over time, and to execute a redemption of the asset-backed cryptocurrency with its underlying assets from time to time.  (Lui at Abstract and paras. 6-8).

Hertzog and Lui do not explicitly teach the following, however, tZERO does explicitly teach:  
	based on (i) a passage of time, (ii) a maximum sale amount and (iii) an increase in the price of a token for a sustained period, "(tZERO at pp. 13-15) (""During the Pre-Sale Period, purchasers entered into SAFEs providing rights to acquire Tokens at prices of $5.00 per Token, $6.67 per Token and $8.00 per Token. Although the Company exercised discretion in extending discounts for certain strategic and selected investors, the following illustrative prices were applied: "")"
subsequent criterion based on (i) a certain time period, (ii) a limited amount of time, and (iii) a minimum price increase over a prior raise, "(tZERO at pp. 13-15) (""Outside of the Pre-Sale Period, rights to acquire Tokens will be sold pursuant to a SAFE at a price of USD $10.00 per Token to be acquired, subject to discounts which may be offered in the Company’s sole discretion. "")"
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog, Lui, and tZERO to provide a system to satisfy investor demand with a tZERO security token offering, which creates a model for blockchain innovators to replicate and raise funds.  (tZERO at pp. 1-5)
As per claim 2, Hertzog does not explicitly teach the following, however, Lui does explicitly teach:  wherein a limited number of virtual currency tokens exist.  (Lui at paras. 24-27) (" At the end of the closing of the ICO offer time period, the computing devices and servers 202 determine if the fund-raising goal is met and compute the number of tokens to be created based on the subscription requests received. If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of the cryptocurrency of the ICO the new blocks corresponding to the subscribed and issued tokens.") 
Therefore, it would have been prima facie
As per claim 8, Hertzog explicitly teaches:  further configured as a decentralized network.  (Hertzog at paras. 182-184) ("There may be provided a network (also referred to as the Bancor network) that is a Decentralized Currency Network.")
As per claim 9, Hertzog explicitly teaches:  further configured as a blockchain network.  (Hertzog at paras. 18-20) ("The secure ledger may be a blockchain or may differ from a block chain")
As per claim 10, Hertzog explicitly teaches:  further configured as a public ledger.  (Hertzog at paras. 38-40) (". One well-known application of a block chain is the public ledger of transactions for cryptocurrencies such as used in bitcoin. The data records recorded in the block chain are enforced cryptographically and stored on the nodes of the block chain.")
As per claim 15, Hertzog and Lui do not explicitly teach the following, however, tZERO does explicitly teach:  wherein criterion includes a minimum price increase for the value of the virtual currency token depending on the prior price increase.  "(tZERO at pp. 13-15) (""Outside of the Pre-Sale Period, rights to acquire Tokens will be sold pursuant to a SAFE at a price of USD $10.00 per Token to be acquired, subject to discounts which may be offered in the Company’s sole discretion. "")"
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog, Lui, and tZERO to provide a system to satisfy investor demand with a tZERO security token offering, which creates a model for blockchain innovators to replicate and raise funds.  (tZERO at pp. 1-5)

Claims 3-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Hertzog, U.S. Patent Application Publication Number 2020/0027067; in view of Lui, U.S. Patent Application Publication Number 2019/0311352; in view of tZERO, Non Patent Literature March 1, 2018; in view of Doney, U.S. Patent Application Publication Number 2019/0164151.
As per claim 3, Hertzog, Lui, and tZERO do not explicitly teach, however, Doney does explicitly teach:  wherein the initial amount of tokens is selected from the group consisting of utility tokens and security tokens.  (Doney at paras. 25-30)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog, Lui, tZERO, and Doney to provide efficient transfer of value globally in a securities context through a compliance framework to control token distribution by identifying and qualifying participants globally, codifying widely varying securities laws from global jurisdictions, and enforcing these rules in all contexts and for any transaction. (Doney at Abstract and paras. 21-23).
As per claim 4, Hertzog does not explicitly teach the following, however, Lui does explicitly teach:  wherein the tokens are converted to FIAT currency.  (Lui at paras. 16-18) ("the cryptocurrency infrastructure comprises a cryptocurrency platform 101 for providing the functionalities including: hosting one or more Token Sales 102 for one or more fund-raising entities 107 and subscribers of token holder 108, which may include verifying the legal and economic titles in the backing assets 103 sold in the Token Sales 102; determining the economic values of backing assets 103; binding the economic ownerships 110 of the backing assets 103 to the cryptocurrency 109 of choice of the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog, Lui, tZERO, and Doney to provide a system to secure and valuate an asset used in backing the cryptocurrency during Token Sale and thereafter, to systematically set the prices and exchange rates with fiat currencies and with other cryptocurrencies in relation to their underlying assets' changing values over time, and to execute a redemption of the asset-backed cryptocurrency with its underlying assets from time to time.  (Lui at Abstract and paras. 6-8).
As per claim 5, Hertzog does not explicitly teach the following, however, Lui does explicitly teach:  wherein a criterion includes the length of time a token has been offered in the market.  (Lui at paras. 25-27) ("At the end of the closing of the ICO offer time period, the computing devices and servers 202 determine if the fund-raising goal is met and compute the number of tokens to be created based on the subscription requests received. If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog, Lui, tZERO, and Doney to provide a system to secure and valuate an asset used in backing the cryptocurrency during Token Sale and thereafter, to systematically set the prices and exchange rates with fiat currencies and with other cryptocurrencies in relation to their underlying assets' changing values over time, and to execute a redemption of the asset-backed cryptocurrency with its underlying assets from time to time.  (Lui at Abstract and paras. 6-8).
As per claim 6, Hertzog explicitly teaches:  wherein a criterion includes the total number of virtual currency tokens available or sold.  (Hertzog at paras. 35-37) ("There may be provided a method for evaluating a Token, wherein a Reserve amount of the underlying Token is constantly maintained, this reserve amount being a certain percentage of total Tokens in Circulation.")
As per claim 7, Hertzog explicitly teaches:  wherein criterion comprises the percentage of the total virtual currency tokens available to be released is based on the total number of virtual currency tokens.  (Hertzog at paras. 35-37) ("There may be provided a method for evaluating a Token, wherein a Reserve amount of the underlying Token is constantly maintained, this reserve amount being a certain percentage of total Tokens in Circulation.")

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Hertzog, U.S. Patent Application Publication Number 2020/0027067; in view of Lui, U.S. Patent Application Publication Number 2019/0311352; in view of tZERO, Non Patent Literature March 1, 2018; in view of Yago, U.S. Patent Application Publication Number 2015/0206106.
As per claim 11, Hertzog, Lui, and tZERO do not explicitly teach the following, however, Yago does explicitly teach:  further configured as a private ledger.  (Yago 20150206106 at paras. 9-11)  ("In one optional aspect of the invented method, mismatches in transaction timing and/or reversibility of transactions of public ledgers and private ledgers are addressed.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog, Lui, tZERO, and Yago to provide a system for automatically issued digital contracts that may be automatically enforced, resulting in reduced fraud and counter-party risk when dealing with all different types of CDFI. (Yago at Abstract and paras. 2-6).

Claims 12-14 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hertzog, U.S. Patent Application Publication Number 2020/0027067; in view of Lui, U.S. Patent Application Publication Number 2019/0311352.
As per claim 12, 
Hertzog explicitly teaches:  


Hertzog does not explicitly teach the following, however, Lui does explicitly teach:  
	limiting the number of virtual currency tokens available to float; (Lui at paras. 24-27) (" At the end of the closing of the ICO offer time period, the computing devices and servers 202 determine if the fund-raising goal is met and compute the number of tokens to be created based on the subscription requests received. If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of the cryptocurrency of the ICO the new blocks corresponding to the subscribed and issued tokens.")
determining an initial amount of virtual currency tokens to float; (Lui at paras. 24-27) (" At the end of the closing of the ICO offer time period, the computing devices and servers 202 determine if the fund-raising goal is met and compute the number of tokens to be created based on the subscription requests received. If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of the cryptocurrency of the ICO the new blocks corresponding to the subscribed and issued tokens.")
programming a smart contract with criterion comprising additional amount of tokens to float; and  (Lui at paras. 25-27) ("At the end of the closing of the ICO offer time 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog and Lui to provide a system to secure and valuate an asset used in backing the cryptocurrency during Token Sale and thereafter, to systematically set the prices and exchange rates with fiat currencies and with other cryptocurrencies in relation to their underlying assets' changing values over time, and to execute a redemption of the asset-backed cryptocurrency with its underlying assets from time to time.  (Lui at Abstract and paras. 6-8).
As per claim 13, Hertzog does not explicitly teach the following, however, Lui does explicitly teach:  wherein criterion includes limiting the length of time the virtual currency has been available for use or trade in the market.  (Lui at paras. 25-27) ("At the end of the closing of the ICO offer time period, the computing devices and servers 202 determine if the fund-raising goal is met and compute the number of tokens to be created based on the subscription requests received. If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of the cryptocurrency of the ICO the new blocks 
As per claim 14, Hertzog explicitly teaches:  wherein criterion includes limiting the total number of virtual currency tokens available to some maximum amount.  (Hertzog at paras. 35-37) ("There may be provided a method for evaluating a Token, wherein a Reserve amount of the underlying Token is constantly maintained, this reserve amount being a certain percentage of total Tokens in Circulation.")
As per claim 16, Hertzog does not explicitly teach, however, Lui explicitly teaches:  wherein the network is a blockchain network, wherein the blockchain stores a list of transactions as a distributed electronic ledger for recording transactions between source identifiers and destination identifiers, and releases cryptocurrency tokens using a predetermined algorithm programmed onto the blockchain.  (Lui at paras. 24-27) (" If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of the cryptocurrency of the ICO the new blocks corresponding to the subscribed and issued tokens.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog and Lui to provide a system to secure and valuate an asset used in backing the cryptocurrency during Token Sale and thereafter, to systematically set the prices and exchange rates with fiat currencies and with other cryptocurrencies in relation to their underlying assets' changing values over time, and to execute a redemption of the asset-
As per claim 17, Hertzog explicitly teaches:  wherein a criterion includes the percentage of virtual currency tokens to float.  (Hertzog at paras. 35-37) ("There may be provided a method for evaluating a Token, wherein a Reserve amount of the underlying Token is constantly maintained, this reserve amount being a certain percentage of total Tokens in Circulation.")
As per claim 18, Hertzog does not explicitly teach the following, however, Lui does explicitly teach:  wherein the criterion includes the number of virtual currency tokens to float.  (Lui at paras. 24-27) (" At the end of the closing of the ICO offer time period, the computing devices and servers 202 determine if the fund-raising goal is met and compute the number of tokens to be created based on the subscription requests received.  If the fund-raising goal is met, the computing devices and servers 202 effectuate the token creation and issuance by creating and adding to the blockchain of the cryptocurrency of the ICO the new blocks corresponding to the subscribed and issued tokens.")  See the motivation statement noted above.  (Lui at Abstract and paras. 6-8).

Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hertzog, U.S. Patent Application Publication Number 2020/0027067; in view of Lui, U.S. Patent Application Publication Number 2019/0311352; in view of Doney, U.S. Patent Application Publication Number 2019/0164151.
As per claim 19, Hertzog and Lui do not explicitly teach the following, however, Doney does explicitly teach:  wherein the virtual currency tokens are utility tokens.  (Doney at paras. 27-29) ("While securities transactions are among the most complex financial transactions, the implementations may be applied to govern other transactions such as utility token transfers and fiat payments.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertzog, Lui, and Doney to provide efficient transfer of value globally in a securities context through a compliance framework to control token distribution by identifying and qualifying participants globally, codifying widely varying securities laws from global jurisdictions, and enforcing these rules in all contexts and for any transaction. (Doney at Abstract and paras. 21-23).
As per claim 20, Hertzog and Lui do not explicitly teach the following, however, Doney does explicitly teach:  wherein the virtual currency tokens are security tokens.  (Doney 20190164151 at paras. 25-27) ("Blockchain networks can be global by design and facilitate the rapid transfer of ownership anywhere in the world. But, as noted above, securities laws can vary dramatically from jurisdiction to jurisdiction. For example, investor qualification, reporting requirements, and even the legality of security token offerings as a capital formation method vary across international jurisdictions. ")  See the motivation statement as noted above.  (Doney at Abstract and paras. 21-23).

Response to Arguments
Applicant’s arguments filed on December 4, 2020 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 112 rejections for now pending claims 1-20, Examiner notes that those arguments are moot in light of the amendments to the claims.
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
The claims are directed to an abstract idea of a Method of Organizing Human Activity.  The claims encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Furthermore, this judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “node”, “processor”, and “memory”, to perform the “receiving”, “validating”, “updating”, and “executing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
Finally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “validating”, “updating”, and “executing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693